Citation Nr: 0401517	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 2000 and December 2001 by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in September 1954 
denied entitlement to service connection for a torn cartilage 
of the left knee and a rating decision in January 1996 found 
that new and material evidence had not been received to 
reopen the claim.  The veteran did not appeal those rating 
decisions to the Board and, consequently, the rating 
decisions of September 1954 and January 1996 became final.  
See 38 U.S.C.A. § 7105 (West 2002).  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim for service connection for a left knee disorder.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued.

The Board notes that the RO certified the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee disorder 
as on appeal from a rating decision in December 2001.  
However, the Board notes that: a rating decision in May 2000 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a left 
knee disorder; the veteran filed a timely notice of 
disagreement with that RO decision; and a Statement of the 
Case on that issue was furnished by the RO in December 2000.  
In March 2001, a statement by the veteran requesting that his 
claim be reopened was received by the RO.  The Board finds 
that the veteran's statement of March 2001 constituted a 
timely substantive appeal of the May 2000 rating decision, 
and so the issue currently before the Board is whether new 
and material evidence has been received since January 1996 
sufficient to reopen the claim for service connection for a 
left knee disorder.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).

On May 19, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Unappealed RO decisions in September 1954 and January 
1996 denied entitlement to service connection for a left knee 
disorder and found that new and material evidence had not 
been received to reopen the claim.

2.  Additional evidence received since January 1996 
concerning the veteran's left knee is not so significant that 
it must be considered in order to fairly decide the merits of 
his claim for service connection for a left knee disorder.

3.  There is no competent medical evidence linking a current 
right shoulder disorder to the veteran's active service.


CONCLUSIONS OF LAW

1. A rating decision in September 1954, which denied a claim 
of entitlement to service connection for a left knee 
disorder, and a rating decision in January 1996, which found 
that new and material evidence had not been received to 
reopen the claim, are final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since January 1996 is not 
new and material, and a claim of entitlement to service 
connection for a left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA provides further that VA's duty to assist a 
claimant does not require VA to reopen a claim which has been 
disallowed except when new and material evidence is presented 
or secured in accordance with 38 U.S.C.A. § 5108.  In the 
instant case, the Board finds that VA has complied with the 
requirements of the VCAA.  The veteran has not identified any 
evidence which may be pertinent to his claims which the RO 
has not obtained and considered.  The RO notified the veteran 
of the requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  In an April 2003 
letter, the RO notified the veteran of the evidence which 
would be needed to reopen his claim for service connection 
for a left knee disorder and to substantiate his claim for 
service connection for a right shoulder disorder.  Although 
the VCAA has a provision permitting a claimant to submit such 
evidence within one year of notification from VA pertaining 
to needed evidence, a new statute provides that VA may make a 
decision on the claim prior to the expiration of the one year 
period.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 
Veterans Benefit Act of 2003, Pub. L. No. 108-103, § __, 117 
Stat. 2651, __ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
__.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's appeal.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Attempt to Reopen Claim for Service Connection for Left 
Knee Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (Regulations implementing the 
VCAA which pertain to new and material evidence apply to 
claims filed after August 29, 2001, and thus do not apply in 
the instant case.  See 38 C.F.R. § 3.156(a) (2003).)  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

At the time of the rating decision in January 1996, which was 
the most recent final denial of the veteran's claim for 
service connection for a left knee disorder, the evidence of 
record included: the veteran's service medical records; the 
report of a VA examination in August 1954; and postservice 
private treatment records.

The service medical records showed that, in June 1951, the 
veteran was seen at a service department orthopedic clinic for 
a left knee sprain which he sustained while playing softball.  
On examination, some tenderness of the left knee was noted, 
and there was some limitation of extension and a "slight 
snap." The diagnosis was sprain and possible tear of the 
medial meniscus cartilage.  The plan was for the veteran to 
wear a long-leg walking cast for 3 weeks.  At an examination 
for separation in January 1954, it was noted that in 1951 the 
veteran had a left knee medial meniscus injury and that his 
left knee was uncomfortable in cold weather; and the veteran's 
lower extremities were reported as normal.

At the VA examination in August 1954, the veteran complained 
of recurring knee pain.  It was noted that he was treated for 
a knee condition in service in 1951.  On examination, the 
veteran's gait was normal.  There was no effusion, no 
instability, and no abnormal motion of the left knee.  Flexion 
and extension were complete.  No disorder of the left knee was 
diagnosed.

The basis of the denial of service connection for a left knee 
disorder by the rating decision in September 1954 was that no 
current disability of the left knee had been shown on VA 
examination.

The postservice private treatment records showed that, in 
January 1968, the veteran sustained a left knee injury in a 
motor vehicle accident and that, in May 1992, he underwent an 
arthroscopic partial medial meniscectomy of the left knee.

The Board notes that none of the postservice medical evidence 
of record in January 1996 contained a finding or opinion 
linking a postservice left knee disorder to any incident or 
manifestation during the veteran's period of active service.

The evidence added to the record since January 1996 includes 
private treatment records, reports of VA examinations, and 
testimony by the veteran.

The private treatment records show that: in June 1990, the 
veteran's left knee was injured when another person fell on 
him; in August 1995, the veteran injured his left knee in a 
motor vehicle accident; in June 1997, he underwent an 
arthroscopic partial left medial meniscectomy; and in 2001 he 
underwent a left total knee arthroplasty.  The Board finds 
that these private treatment records are "new" in that they 
were not of record in January 1996 but that they are not 
"material" because they do not relate a current left knee 
disorder to the veteran's active service.

At a VA orthopedic examination in June 1996, the diagnosis was 
osteoarthritis of the left knee.  At a VA orthopedic 
examination in October 2001, the pertinent diagnosis was 
advanced degenerative arthritis of the left knee, status post 
total knee replacement, with some persistent pain.  The 
examiner stated that he had no way to tell if the veteran's 
left knee disorder was service related.  The reports of the VA 
1996 and 2001 examinations are new but not material as they do 
not contain a finding or opinion relating a current left knee 
disorder to the veteran's active service.

At the hearing in May 2003, the veteran testified that he had 
had pain in the left knee since service.  The veteran's 
statement in that regard is new.  However, the veteran's 
statement is not material to the ultimate factual issue 
because, as a layman he is not qualified to offer an opinion 
on a question of medical causation, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992), and so his testimony has no 
probative value on the issue of whether his current left knee 
disorder is related to the left knee strain noted in his 
service medical records.

In sum, none of the additional evidence constitutes probative 
evidence relating a current left knee disorder to the 
veteran's service.  As such, the additional evidence is not 
new and material.  Therefore, the claim for service connection 
for a left knee disorder is not reopened and the appeal on 
that issue must be denied.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

II. Claim for Service Connection for Right Shoulder Disorder

The service medical records reveal that, in August 1952, the 
veteran injured his right shoulder while playing softball.  
Heat therapy was prescribed.  At the examination for 
separation in January 1954, his upper extremities were 
evaluated as normal.  No disorder of the right shoulder was 
diagnosed.

VA X-rays of the veteran's right shoulder in August 1954 
showed no bone or joint abnormality.

At the VA examination in August 1954, the veteran complained 
of recurring pain in his shoulder.  On examination of the 
right shoulder, there was no loss of motion and muscle power 
was satisfactory.  No right shoulder disorder was diagnosed.

Private treatment records show that the veteran sustained 
postservice right shoulder injuries in June 1990, August 1995, 
and September 1999.  The circumstances of these injuries 
included a motor vehicle accident and falling down stairs.

A private physician noted in January 2000 that an MRI of the 
veteran's right shoulder showed degenerative changes in the 
gleno-humeral joint and a rotator cuff tear of the 
supraspinatous tendon

At the VA orthopedic examination in October 2001, the 
pertinent diagnosis was chronic tendonitis of the right 
shoulder with a possible rotator cuff tear.  The examiner 
stated that he had no way to tell if the veteran's right 
shoulder disorder was service-related.

There is no competent medical evidence of a nexus between the 
veteran's current right shoulder disorder and the injury to 
the right shoulder which he sustained in service in August 
1952.  "Competent medical evidence" means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

At the hearing in May 2003, the veteran testified that he had 
had right shoulder pain since the injury in service in 1952.  
However, as noted above, the veteran is not qualified to 
offer an opinion on a question of medical diagnosis or 
medical causation, see Espiritu, supra, and so his testimony 
does not constitute probative evidence of a link between his 
current right shoulder disorder and the injury noted in 
service.

As of the time of the VA examination in August 1954, there 
was no medical evidence of a diagnosis of a current right 
shoulder disorder.  Since then, the veteran has injured his 
right shoulder several times, but there is no competent 
medical evidence linking a current right shoulder disorder to 
any incident or manifestation during the veteran's active 
service.  The Board concludes that the preponderance of the 
credible evidence of record is against the claim for service 
connection for a right shoulder disorder, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disorder, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 






ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, the appeal on that issue is denied.

Service connection for a right shoulder disorder is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



